In re State of Louisiana; — Plaintiffs); applying for writ of certiorari and/or review; Parish of Orleans, Criminal District Court, Div. “F”, No. 338-309; to the Court of Appeal, Fourth Circuit, No. 96KA-0084.
Granted in part; denied in part. Louisiana law governs the applicability of the cleansing period provided by R.S. 15:529.1(0 to prior convictions used to enhance the defendant’s conviction following conviction of a felony committed in this state. State v. Hamilton, 356 So.2d 1360, 1366 (La.1978) (“Recidivism is an area of peculiar importance and traditional concern to the state which is charged with protection of the public and rehabilitation of the criminal who has committed an offense within its jurisdiction”); State v. Anderson, 349 So.2d 311, 314 (La.1977). On remand, the state is not precluded from proceeding with another habitual offender hearing at which time it may present duly authenticated evidence on the question of whether, and if so, when, the defendant was actually discharged from all state custody, including parole supervision, by the Florida Department of Correction on his 1968 *1282conviction. State ex rel. Wilson v. Maggio, 422 So.2d 1121, 1123 (La.1982); La.R.S. 15:529.1(C).
LEMMON, J., would grant and docket.
TRAYLOR, J., not on panel.